Name: Commission Regulation (EEC) No 873/91 of 9 April 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 10 . 4. 91No L 89/ 16 COMMISSION REGULATION (EEC) No 873/91 of 9 April 1991 fixing the amount of the subsidy on oil se&amp;ds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 830/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 Q, as last amended by Regulation (EEC) No 858/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 10 April 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements . Article 2 This Regulation shall enter into force on 10 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 87, 8 . 4. 1991 , p . 51 . 0 OJ No L 167, 25. 7. 1972, p. 9 . I6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 81 , 28 . 3 . 1991 , p . 62 . « OI No L 86, 6. 4. 1991 , p . 20 . n OJ No L 266, 28 . 9 . 1983, p . 1 . 10 . 4. 91 Official Journal of the European Communities No L 89/17 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (') 5th period 9 (') 1 . Gross aids (ECU) : |  Spain 0,000 0,000 0,000 9,759 10,099 10,099  Portugal 26,390 26,196 26,165 16,729 17,069 17,069  Other Member States 19,420 19,226 19,195 9,759 10,099 10,099 2. Final aids : \ llII\ Il Seed harvested and processed in : IIIIIII ||  Federal Republic of Germany (DM) 45,72 45,26 45,19 22,97 23,77 23,77  Netherlands (Fl) 51,51 51,00 50,92 25,89 26,79 26,79  BLEU (Bfrs/Lfrs) 942,96 933,54 932,04 473,86 490,37 490,37  France (FF) 153,33 151,80 151,56 77,05 79,74 79,74  Denmark (Dkr) 174,39 172,65 172,37 87,63 90,69 90,69  Ireland ( £ Irl) 17,066 16,895 16,868 8,576 8,875 8,849  United Kingdom ( £) 14,936 14,778 14,754 7,343 7,613 7,577  Italy (Lit) 34 207 33 866 33 811 17 190 17 789 17 765  Greece (Dr) 3 842,68 3 774,28 3 733,01 1 438,95 1 527,51 1 416,16  Spain (Pta) 0,00 0,00 0,00 1 597,50 1 647,65 1 631,68  Portugal (Esc) 5 531,19 5 491,45 5 485,03 3 513,82 3 584,35 3 541,93 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 0 4th period 8 (') 5th period 9 (&gt;) 1 . Gross aids (ECU) : ||  Spain 0,000 0,000 0,000 12,259 12,599 12,599  Portugal 28,890 28,696 28,665 19,229 19,569 19,569  Other Member States 21,920 21,726 21,695 12,259 12,599 12,599 2. Final aids : ||IIIl\ \ Seed harvested and processed in : II \  Federal Republic of Germany (DM) 51,60 51,15 51,07 29,86 29,66 29,66  Netherlands (Fl) 58,14 57,63 57,55 32,52 33,42 33,42  BLEU (Bfrs/Lfrs) 1 064,35 1 054,93 1 053,43 595,25 611,76 611,76  France (FF) 173,07 171,54 171,30 96,79 99,48 99,48  Denmark (Dkr) 196,84 195,10 194,82 110,08 113,14 113,14  Ireland ( £ Irl) 19,263 19,092 19,065 10,773 11,072 11,046  United Kingdom ( £) 16,884 16,727 16,703 9,292 9,562 9,526  Italy (Lit) 38 611 38 269 38 215 21 594 22 193 22 169  Greece (Dr) 4 399,94 4 331,54 4 290,28 1 996,21 2 084,77 1 973,42  Spain (Pta) 59,27 32,05 27,49 1 979,74 2 029,89 2 013,92  Portugal (Esc) 6 052,88 6 013,14 6 006,72 4 035,51 4 106,04 4 063,62 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. No L 39/ 18 Official Journal of the European Communities 10. 4. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 1 . Gross aids (ECU) :  Spain 29,846 29,813 29,658 29,426 22,862  Portugal 38,785 38,759 38,607 38,379 29,969  Other Member States 26,545 26,519 26,367 26,139 17,729 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 62,49 62,43 62,07 61,54 41,74  Netherlands (Fl) 70,41 70,34 69,94 69,34 47,03  BLEU (Bfrs/Lfrs) 1 288,93 1 287,66 1 280,28 1 269,21 860,85  France (FF) 209,59 209,38 208,18 206,38 139,98  Denmark (Dkr) 238,37 238,14 236,77 234,73 159,20  Ireland ( £ Irl) 23,327 23,304 23,171 22,970 15,580  United Kingdom ( £) 20,488 20,463 20,343 20,162 13,540  Italy (Lit) 46 758 46 712 46 444 46 043 31 229  Greece (Dr) 5 426,15 5 399,1 1 5 326,57 5 228,95 3 171,29  Portugal (Esc) 8 116,80 8 111,91 8 080,46 8 026,29 6 277,29 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 648,05 4 644,85 4 622,05 4 584,27 3 605,96  in another Member State (Pta) 4 706,86 4 704,64 4 682,25 4 645,20 3 678,82 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,056590 2,054680 2,053240 2,051890 2,051890 2,048620 Fl 2,321130 2,319350 2,317570 2,316120 2,316120 2,311720 Bfrs/Lfrs 42,387100 42,352500 42,321800 42,291500 42,291500 42,207900 FF 6,982600 6,977550 6,972310 6,967960 6,967960 6,956820 Dkr 7,903260 7,898750 7,894570 7,892860 7,892860 7,885240 £Irl 0,770587 0,771000 0,771960 0,772536 0,772536 0,775595 £ 0,692057 0,693484 0,694589 0,69551 1 0,695511 0,697177 Lit 1 533,34 1 534,98 1 536,39 1 537,59 1 537,59 1 542,08 Dr 223,00000 224,83100 226,97800 229,41800 229,41800 235,20200 Esc 180,77400 181,14000 181,54700 182,10000 182,10000 184,10200 Pta 127,74100 128,05500 128,33500 128,56800 128,56800 129,26100